Exhibit 10.1
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of                      ___, 20___, between
Irvine Sensors Corporation, a Delaware corporation (the “Company”) and
                    , a                      (the “Joining Party”).
WHEREAS, the Company and certain other purchasers are parties to a Securities
Purchase Agreement, dated as of December 23, 2010 (the “Purchase Agreement”);
WHEREAS, Section 3.4 of the Purchase Agreement provides that the Company shall
enter into a joinder agreement with each Bridge Note Holder who elects the
Bridge Note Conversion;
WHEREAS, the Joining Party wishes to join and become a party to the Purchase
Agreement, and the Company is willing to permit the Joining Party to become a
party thereto, all on the terms and subject to the conditions set forth in this
Agreement;
WHEREAS, this Agreement is a joinder agreement and as such is delivered pursuant
to and conforms to the requirements of Section 3.4 of the Purchase Agreement;
NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:
1. Definitions.
Capitalized terms used and not otherwise defined in this Agreement have the
meanings attributed to such terms in the Purchase Agreement.
2. Joinder; Purchase of Common Stock and Notes.
The Joining Party hereby joins and becomes a party to, and the Company hereby
accepts the Joining Party as a party to, the Purchase Agreement. The Company and
the Joining Party each acknowledge that the terms “Bridge Note Holder” and
“Purchaser”, each as defined in the Purchase Agreement, includes the Joining
Party and that the rights and obligations of the Joining Party as a Bridge Note
Holder and Purchaser are set forth in the Purchase Agreement. The Joining Party
further agrees its Bridge Note, in a principal amount of $                    ,
together with accrued interest thereon of $                     through
                    , 20___, will be extinguished and will convert into
$                     aggregate principal amount of Notes and
                     shares of Common Stock.

 

 



--------------------------------------------------------------------------------



 



3. Acknowledgment and Ratification.
The Joining Party acknowledges that it has received a copy of the Purchase
Agreement. The Joining Party hereby ratifies all past actions of the Purchasers
pursuant to the Purchase Agreement.
4. Representations and Warranties.
The Joining Party hereby represents and warrants to the Company that the
statements in Section 4 of the Purchase Agreement are true and complete as of
the date of this Joinder Agreement
5. Bridge Financing Obligations
The Joining Party acknowledges and agrees that this Joinder Agreement, and the
transactions contemplated by the Purchase Agreement to which the Joining Party
has joined, satisfies all obligations of the Company under the Bridge Financing
(as that term is defined in the Purchase Agreement).
6. Notice.
For purposes of Section 8.04 of the Purchase Agreement, the Joining Party’s
address and facsimile number are:

             
 
  Address:        
 
     
 
   
 
     
 
   
 
  Attention:        
 
   Facsimile:  
 
   
 
     
 
   

7. Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to its conflict of law principles.
8. Counterparts.
This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. This Joinder Agreement
may be executed by facsimile or other electronic signature.
* * * * *

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above stated.

            IRVINE SENSORS CORPORATION
      By:           Name:           Title:           [NAME OF JOINING PARTY]
      By:           Name:           Title:      

 

 